UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DEBORAH THOMPSON,                                :
                                                 :
       Plaintiff,                                :       Civil Action No.:      17-1765 (RC)
                                                 :
       v.                                        :
                                                 :
NANCY A. BERRYHILL,                              :
In her official capacity as                      :
Acting Commissioner of Social Security           :
                                                 :
       Defendant.                                :

                                  MEMORANDUM ORDER

       This court referred Plaintiff’s pending motion for judgment of reversal to Magistrate

Judge G. Michael Harvey, who issued a Report and Recommendation on April 18, 2019. The

Report and Recommendation recommended that Plaintiff’s motion for judgment of reversal be

denied and Defendant’s motion for judgment of affirmance be granted. In making this

recommendation, the Report affirmed a validity of an earlier ruling before an administrative law

judge, which concluded that Plaintiff’s impairments did not qualify her for disability benefits

under Title XVI of the Social Security Act, 42 U.S.C. § 405(g). See R. & R. 5, ECF No. 17. No

objections have been received, and all objections are thus deemed waived. Elec. Transaction

Sys. Corp. v. Prodigy Partners Ltd., 2009 WL 3273920, at *1 (D.D.C. Oct. 9, 2009).
        Accordingly, it is this 16th day of July, 2019, hereby

        ORDERED that Magistrate Judge Harvey’s Report and Recommendation is adopted in

full; it is further

        ORDERED that Plaintiff’s motion for judgment of reversal is denied; and it is

        ORDERED that Defendant’s motion for judgment of affirmance is granted.



        SO ORDERED.


                                                                  RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                 2